Name: Council Decision (EU) 2015/1915 of 9 October 2015 appointing two Spanish members and three Spanish alternate members of the Committee of the Regions
 Type: Decision
 Subject Matter: EU institutions and European civil service;  Europe
 Date Published: 2015-10-24

 24.10.2015 EN Official Journal of the European Union L 280/26 COUNCIL DECISION (EU) 2015/1915 of 9 October 2015 appointing two Spanish members and three Spanish alternate members of the Committee of the Regions THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on the Functioning of the European Union, and in particular Article 305 thereof, Having regard to the proposals of the Spanish Government, Whereas: (1) On 26 January, on 5 February and on 23 June 2015, the Council adopted Decisions (EU) 2015/116 (1), (EU) 2015/190 (2) and (EU) 2015/994 (3) appointing the members and alternate members of the Committee of the Regions for the period from 26 January 2015 to 25 January 2020. (2) Two members' seats on the Committee of the Regions have become vacant following the end of the term of office of Mr JosÃ © RamÃ ³n BAUZÃ  DÃ AZ and Ms Cristina MAZAS PÃ REZ-OLEAGA, (3) Three alternate members' seats on the Committee of the Regions have become vacant following the end of the term of office of Ms MarÃ ­a DE DIEGO DURÃ NTEZ, Mr Esteban MAS PORTELL and Ms Inmaculada VALENCIA BAYÃ N, HAS ADOPTED THIS DECISION: Article 1 The following are hereby appointed as members to the Committee of the Regions for the remainder of the current term of office, which runs until 25 January 2020:  Da. Francina ARMENGOL I SOCIAS, Presidenta del Gobierno de las Islas Baleares  Da. Rosa EVA DÃ AZ TEZANOS, Vicepresidenta y Consejera de Universidades e InvestigaciÃ ³n, Medio Ambiente y Politica Social de la Comunidad de Cantabria Article 2 The following are hereby appointed as alternate members to the Committee of the Regions for the remainder of the current term of office, which runs until 25 January 2020:  Da. MarÃ ­a DE DIEGO DURÃ NTEZ, Viceconsejera de OrdenaciÃ ³n del Territorio y Relaciones Institucionales de la Comunidad de Castilla y LeÃ ³n  D. Marc PONS I PONS, Consejero de Presidencia del Gobierno de la Islas Baleares  D. Juan JosÃ © SOTA VERDIÃ N, Consejero de EconomÃ ­a, Hacienda y Empleo de Cantabria. Article 3 This Decision shall enter into force on the day of its adoption. Done at Brussels, 9 October 2015. For the Council The President J. ASSELBORN (1) OJ L 20, 27.1.2015, p. 42. (2) OJ L 31, 7.2.2015, p. 25. (3) OJ L 159, 25.6.2015, p. 70.